                    Case 1:19-cv-01609-AWI-EPG Document 5 Filed 12/06/19 Page 1 of 4


 1   David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 2   Martin Schannong (SBN 243297)
     schannongm@cmtlaw.com
 3   CARLSON & MESSER LLP
     5901 W. Century Boulevard, Suite 1200
 4   Los Angeles, California 90045
     (310) 242-2200 Telephone
 5   (310) 242-2222 Facsimile
 6   Attorneys for Defendant
     EDUCATIONAL CREDIT MANAGEMENT CORPORATION
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11
     RAMON O. RIVERA,        )                            CASE NO. 1:19-cv-01609-AWI-EPG
12                           )
             Plaintiff,      )                            STIPULATION TO EXTEND TIME
13                           )                            TO RESPOND TO COMPLAINT
         vs.                 )                            FOR NO MORE THAN 28 DAYS
14                           )
     EDUCATIONAL CREDIT      )                            [L.R. 144(a)]
15   MANAGEMENT CORPORATION, )
                             )
16           Defendant.      )
                             )
17                           )
                             )
18                           )
                             )
19
20
21                  IT IS HEREBY STIPULATED between Plaintiff RAMON O. RIVERA
22   (“Plaintiff”) and Defendant EDUCATIONAL CREDIT MANAGEMENT
23   CORPORATION (“Defendant”), through their respective counsel, that Defendant
24   shall have an extension of time, up to and including December 20, 2019, within
25   which to respond to Plaintiff’s Complaint on file herein. No previous extension for
26   Defendant to respond to Plaintiff’s Complaint has been requested. This stipulation
27   may be filed without approval of the Court in accordance with Local Rule 144(a).
28   ///


     {00127142;1}                                          1
                                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT FOR NO MORE THAN 28 DAYS
                                                                                  CASE NO. 1:19-cv-01609-AWI-EPG
                    Case 1:19-cv-01609-AWI-EPG Document 5 Filed 12/06/19 Page 2 of 4


 1   DATED: December 6, 2019                           CARLSON & MESSER LLP
 2
 3                                                     By:      s/Martin Schannong
                                                               David J. Kaminski
 4                                                             Martin Schannong
                                                               Attorneys for Defendant
 5                                                             EDUCATIONAL CREDIT
                                                               MANAGEMENT CORPORATION
 6
 7   DATED: December 6, 2019                           WAJDA LAW GROUP, APC
 8
 9                                                     By:      s/Nicholas M. Wajda
                                                               Nicholas M. Wajda
10                                                             Attorneys for Plaintiff
                                                               RAMON O. RIVERA
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00127142;1}                                          2
                                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT FOR NO MORE THAN 28 DAYS
                                                                                  CASE NO. 1:19-cv-01609-AWI-EPG
                    Case 1:19-cv-01609-AWI-EPG Document 5 Filed 12/06/19 Page 3 of 4


 1                                   SIGNATURE CERTIFICATION
 2                  I hereby certify that the content of this document is acceptable to Plaintiff’s
 3   counsel, and that I have obtained Plaintiff’s counsel’s authorization to affix the
 4   electronic signatures to this document.
 5
     DATED: December 6, 2019                            CARLSON & MESSER LLP
 6
 7
                                                        By:      s/Martin Schannong
 8                                                              David J. Kaminski
                                                                Martin Schannong
 9                                                              Attorneys for Defendant
                                                                EDUCATIONAL CREDIT
10                                                              MANAGEMENT CORPORATION
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00127142;1}                                           3
                                  STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT FOR NO MORE THAN 28 DAYS
                                                                                   CASE NO. 1:19-cv-01609-AWI-EPG
                    Case 1:19-cv-01609-AWI-EPG Document 5 Filed 12/06/19 Page 4 of 4


 1                                    CERTIFICATE OF SERVICE
 2                  I hereby certify that on December 6, 2019, a true and correct copy of the
 3   foregoing STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 4   FOR NO MORE THAN 28 DAYS was filed through the ECF system, which will
 5   send notification of such filing to the e-mail addresses associated with this case.
 6
     DATED: December 6, 2019                           CARLSON & MESSER LLP
 7
 8
                                                       By:      s/Martin Schannong
 9                                                             David J. Kaminski
                                                               Martin Schannong
10                                                             Attorneys for Defendant
                                                               EDUCATIONAL CREDIT
11                                                             MANAGEMENT CORPORATION
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00127142;1}                                          4
                                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT FOR NO MORE THAN 28 DAYS
                                                                                  CASE NO. 1:19-cv-01609-AWI-EPG
